Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-10 directed to an invention non-elected without traverse.  Accordingly, claims 7-10 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, line 16, “at least one insert” has been corrected to --at least one insect--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or teach the claimed insect trap with a funnel extending into a container, an insect counter mounted inside of a narrowed channel of the funnel, and a controller. Specifically, the insect counter comprising two vertically aligned photo interrupters configured to sense when an insect passes through the narrow passage, the controller electrically connected with each photo interrupter, and the controller counting when both of the interrupters sense an insect.
The second photo interrupter being vertically aligned with the first is a critical element to the disclosed invention, as described in [0024]: “Since the insects may float back and forth in 
Mizrach et al. (US 20150216158) as previously relied upon, discloses a similar insect counter; however, Mizrach is silent to a second photo interrupter being vertically arranged from the first, and the controller only counting when both photo interrupters sense an insect, as noted by Applicant arguments. As further noted by Applicant arguments, there would be no reason to provide the feedback of both photo interrupters to the controller in the device of Mizrach, since Mizrach incapacitates the insect before it drops through the funnel. This avoids an insect flying (or “floating” in instant [0033]), and being counted multiple times. 
Weber-Grabau (US 20160245916), Grigorov et al. (US 20090199457), and Spackova et al. (US 4411094), each disclose a similar an insect trapping counter with a light source; however, in a similar manner to Mizrach above, each disclosure is silent to a second photo interrupter and the feedback loop that the second photo interrupter facilitates.
This statement is not intended to necessarily state all the reasons for allowance of all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP § 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        


/PETER M POON/Supervisory Patent Examiner, Art Unit 3643